             Case 3:18-cr-00600-WHA Document 102 Filed 11/26/19 Page 1 of 7



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXANDRA J. SHEPARD (CABN 205143)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6767
 7        FAX: (415) 436-7234
          Alexandra.Shepard2@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,              ) No. CR 18-00600 WHA
                                            )
14          Plaintiff,                      ) UNITED STATES’ SENTENCING
                                            ) MEMORANDUM
15     v.                                   )
                                            )
16   MICHAEL SHIFERAW,                      )
                                            )
17          Defendant.                      )
                                            )
18

19

20

21

22

23

24

25

26

27

28

     UNITED STATES’ SENTENCING MEMORANDUM
     CR 18-00600 WHA
             Case 3:18-cr-00600-WHA Document 102 Filed 11/26/19 Page 2 of 7



 1          The United States submits the following sentencing memorandum in this case.

 2 I.       FACTUAL BACKGROUND

 3          First Robbery: Citibank (November 2018)

 4          On November 23, 2018, Michael Shiferaw entered a Citibank in the Marina District of San

 5 Francisco, showed the teller a demand note which purportedly threatened a weapon, and demanded cash.

 6 The teller was his sister, Meron Shiferaw. Meron Shiferaw placed an unusually large quantity of cash,

 7 $21,100, directly into a white plastic bag carried by Mr. Shiferaw. Mr. Shiferaw then fled the Citibank

 8 with the money.

 9          During the incident, Mr. Shiferaw wore distinctive clothing and did not wear any facial disguise.

10 As a result, Citibank’s security cameras were able to capture and record Mr. Shiferaw’s outfit, facial

11 hair, and a portion of the side of his face. On the day of the robbery, approximately 3.5 hours prior to

12 the incident, security camera footage retrieved from Mr. Shiferaw’s apartment complex captured him

13 departing the apartment complex wearing the identical outfit – including distinctive shoes, jeans, a

14 camouflage pattern hooded sweatshirt, and hat – worn during the bank robbery. Furthermore, less than

15 an hour after the robbery, the same security camera captured Mr. Shiferaw returning to the apartment

16 complex wearing the same distinctive shoes and pants, and carrying the white plastic bag used during

17 the robbery. Apart from the identical items of clothing, the robber’s race, age, sex, general height, facial

18 hair, hair, and build appear identical to that of Mr. Shiferaw. Cell phone location records further

19 implicated him in the robbery.

20          The search of Mr. Shiferaw’s apartment revealed a number of items. Agents found at least some

21 of the clothing items Mr. Shiferaw wore during the robbery. In the bedroom shared by Michael

22 Shiferaw and his girlfriend, Dilan Yagmur, they found a bag that contained an empty magazine for a .40

23 caliber handgun, as well as .40 caliber ammunition and .556 caliber ammunition. Outside Mr.

24 Shiferaw’s bedroom window, agents also found two baggies containing cocaine and ketamine—one

25 stuck in the grates of the fire escape and one on the ground below the window.

26          Mr. Shiferaw’s phone was unlocked and showed calls between him and Meron Shiferaw on the

27 day of the robbery, including one shortly before it occurred. Further, a forensic review of Mr.

28
                                                         1
     UNITED STATES’ SENTENCING MEMORANDUM
     CR 18-00600 WHA
              Case 3:18-cr-00600-WHA Document 102 Filed 11/26/19 Page 3 of 7



 1 Shiferaw’s phone revealed a video, made the morning of the robbery, wherein Mr. Shiferaw filmed

 2 himself wearing the outfit he wore to rob the bank, angling the camera from a high position seemingly to

 3 simulate how he would appear to a bank security camera.

 4          Mr. Shiferaw was charged with bank robbery and arrested, along with his sister. Following a

 5 detention hearing, Mr. Shiferaw was released to a halfway house. Among the conditions of Mr.

 6 Shiferaw’s pretrial release was the standard condition that he not commit another violation of federal,

 7 state or local law.

 8          Second Robbery: Bank of America (March 2019)

 9          Nevertheless, while on pretrial release from the Citibank robbery, Mr. Shiferaw robbed another

10 bank—a Bank of America branch at 5500 Geary Boulevard in San Francisco, on March 20, 2019. Mr.

11 Shiferaw entered the bank, approached a teller, and orally demanded cash. Mr. Shiferaw then moved to

12 a second teller, demanded more cash, told her not to give him “any of the fake stuff,” and then told her

13 that he had a gun. Ultimate, the two tellers gave Mr. Shiferaw over $4000.

14          Mr. Shiferaw appeared to take steps to avoid making the mistakes which led to his detection via

15 cell phone location data and surveillance footage after the first robbery. A week before the second

16 robbery he cut his distinctive hair and beard. In the hour before the robbery, he took pains to be seen

17 multiple times on the surveillance camera of his apartment building wearing different clothing than the

18 robber. Mr. Shiferaw’s apartment building is less than a mile from the location of the second bank

19 robbery. During the robbery itself, bank surveillance video showed Mr. Shiferaw with a cell phone to

20 his ear; a teller at the bank advised that she believed the robber was only pretending to use the phone.

21 Mr. Shiferaw also wore a hat and sunglasses to disguise himself.

22          Despite the efforts to conceal himself, still images extracted from the bank’s high resolution

23 video showed that the robber bore a strong resemblance to Michael Shiferaw. The description of the

24 robber was consistent with Mr. Shiferaw, and Mr. Shiferaw was also positively identified from photos as

25 the robber by an employee at the halfway house at which he lived.

26          The night of the robbery, defendant returned to the halfway house and tested positive for alcohol,

27 in violation of another one of the conditions of his pretrial release.

28
                                                          2
     UNITED STATES’ SENTENCING MEMORANDUM
     CR 18-00600 WHA
             Case 3:18-cr-00600-WHA Document 102 Filed 11/26/19 Page 4 of 7



 1 II.      PRESENTENCE REPORT

 2          The government reviewed the Presentence Report prepared by United States Probation Officer

 3 Jill Polish Spitalieri. The government initially advised Probation that it had no objections to the draft

 4 Presentence Report, including Probation’s recommendation that the Mr. Shiferaw receive no reduction

 5 for acceptance of responsibility. However, as discussed further below, the government has reconsidered

 6 its position on acceptance of responsibility and now believes that the three-level reduction is warranted.

 7 The government otherwise has no unresolved objections to the PSR, other than to the Sentencing

 8 Guidelines calculation to the extent that it does not reflect a three-level reduction for acceptance of

 9 responsibility.
10 III.     SENTENCING RECOMMENDATION

11          Sentencing Guidelines Calculation

12          The government believes that the Sentencing Guidelines calculation is as follows:

13                   Base Offense Level, U.S.S.G. §2B3.1(a):                                                 20

14                   Specific offense characteristic:                                                        +2
                     Property of a financial institution taken (U.S.S.G. §2B3.1(b)(1))
15
                     Specific offense characteristic:                                                        +2
16                   Threat of death (U.S.S.G. §2B3.1(b)(2)(F))

17                   Acceptance of Responsibility, U.S.S.G. § 3E1.1:                                         -3

18                   Adjusted Offense Level:                                                                 21

19 The Defendant’s Criminal History Category is I. The Sentencing Guidelines range for an offense level

20 of 21 is therefore 37-46 months.

21          Recommended Sentence

22          The government ultimately agrees with Probation’s recommended sentence of 42 months

23 imprisonment. The recommended sentence is below the bottom of the Sentencing Guidelines range

24 calculated by Probation, but in the middle of the Guidelines ranges calculated by the government. A 42-

25 month sentence reflects the seriousness of defendant’s offenses, provides just punishment, and will

26 promote respect for the law and afford adequate deterrence.

27

28
                                                          3
     UNITED STATES’ SENTENCING MEMORANDUM
     CR 18-00600 WHA
              Case 3:18-cr-00600-WHA Document 102 Filed 11/26/19 Page 5 of 7



 1          The nature and circumstances of the two bank robberies here justify the recommended sentence.

 2 Mr. Shiferaw stole an unusually large amount of money, over $21,000, in the first robbery. He was able

 3 to do that because of the inside assistance of the bank teller—his sister. That money has not been

 4 recovered.

 5          In addition, as this Court knows, Mr. Shiferaw brazenly robbery a second bank while on pretrial

 6 release from robbing the first bank. This fact speaks for itself. Further, Mr. Shiferaw’s explanation for

 7 why he robbed the second bank is not credible. His excuse was that he learned about the death of a

 8 childhood friend, “which caused him to relapse and commit the second robbery.” PRS ¶ 59. Grief can

 9 take various forms, but it strains credulity to think that one of those forms is robbing a bank. Moreover,
10 Mr. Shiferaw’s actions that day suggest methodical planning, not unhinged grief. PSR ¶¶ 16-17.

11 Finally, Mr. Shiferaw has a history of arrests for robbery and burglary, so the second robbery here is a

12 simply part of a pattern, not an aberration. See PSR ¶¶ 47, 48, 50.

13          Acceptance of Responsibility

14          Nevertheless, the government believes that the three-level reduction for acceptance of

15 responsibility is still warranted. Mr. Shiferaw agreed to plead guilty several months before trial, and

16 prior to the filing of any motions in this case, saving the parties and the Court the time and resources

17 required for trial. Mr. Shiferaw also appeared to show contrition for his role in the robberies, most

18 particularly for involving his sister.

19          Mr. Shiferaw’s culpability for the second robbery is also already reflected in his Sentencing

20 Guidelines range, which increased substantially following the second robbery. See PSR ¶¶ 23-28.

21 Because it would amount to double-counting, that same crime should not also be used as the basis for

22 denying a three-level downward adjustment for acceptance of responsibility.

23          Specific Offense Characteristic: Threat of Death

24          Probation recommends, and the government agrees, that Mr. Shiferaw should receive a two-level

25 upward adjustment for threatening a teller in the second robbery with a gun. Shortly after the second

26 robbery, one of the tellers gave a statement to the FBI describing Mr. Shiferaw’s threat:

27 ///

28
                                                         4
     UNITED STATES’ SENTENCING MEMORANDUM
     CR 18-00600 WHA
             Case 3:18-cr-00600-WHA Document 102 Filed 11/26/19 Page 6 of 7



 1          Once [teller K.K.] had provided the robber with money, the robber moved to [teller D.M.’s]
            window. The robber said something like, “and you too.” After K.K. had started to give the
 2          robber money, D.M. started to get scared. D.M. then took money from her cash drawer. While
            she was making the money neat, the robber said to her “don’t give me any of the fake stuff.”
 3          D.M. responded that she did not have any of the fake stuff. The robber responded “ok, cause I
            have a gun.”
 4

 5 This interaction is summarized at Paragraph 15 in the PSR and Paragraph 4 in the PSR Addendum. Mr.

 6 Shiferaw objects to this statement because, he claims, neither of the other two tellers heard it. However,

 7 a threat like this is hardly out of character for Mr. Shiferaw: he was previously arrested for a robbery in

 8 which he held a knife to the victim’s throat, arrested for assault after stabbing a victim, and in

 9 connection with prior arrests he was also found with a concealed replica firearm and a BB gun. See PSR
10 ¶¶ 47-50, and Sentencing Recommendation, at p. 1.

11          The Ninth Circuit has held in a virtually identical case that the threat, “I have a gun” warrants the

12 threat-of-death enhancement. See U.S. v. Jennings, 439 F.3d 604 (9th Cir. 2006). The facts in Jennings

13 are remarkably similar to the facts here. The defendant approached a teller and told her, “Put all of your

14 money on top of the counter. I have a gun. Just do it now.” The defendant told the teller’s manager to

15 order the teller to put the money on the counter. He then took the money and fled the bank. Id. at 604.

16 In Jennings, the Ninth Circuit adopted a “reasonable teller” standard for determining whether the

17 enhancement should apply when a robber threatens a gun but does not threaten to use it, counseling

18 courts to consider “how a reasonable teller, as the victim of the robbery, would view the statement,” and

19 to examine the context in which the statement was made. Id. at 611. Even in light of this standard, the

20 Ninth Circuit concluded, “in most, but not all, circumstances, statements such as “I have a gun” are

21 sufficient to instill a fear of death in a reasonable victim and warrant the §2B3.1(b)(2)(F) enhancement.”

22 Id. They provided an example of a circumstance in which the enhancement was not appropriate: when

23 a bank robber claimed to have a gun, but showed what was clearly a toy. Id.

24          There are no such mitigating circumstances here. The evidence therefore supports a two-level

25 upward adjustment for the threat of death.

26 ///

27 ///

28
                                                          5
     UNITED STATES’ SENTENCING MEMORANDUM
     CR 18-00600 WHA
             Case 3:18-cr-00600-WHA Document 102 Filed 11/26/19 Page 7 of 7



 1 IV.      CONCLUSION

 2          Given the nature and circumstances of the offense, and Mr. Shiferaw’s history of similar types of

 3 crimes, any sentence of imprisonment in this case should be high enough to deter Mr. Shiferaw from

 4 future, similar conduct. Forty-two months is sufficient, but not greater than necessary, to achieve this

 5 deterrent effect. For the reasons set forth above, therefore, the government recommends that the Court

 6 impose a sentence of forty-two months in prison, three years of supervised release, a $200 mandatory

 7 special assessment, and restitution of $25,202.

 8 DATED: November 26, 2019                              Respectfully submitted,

 9                                                       DAVID L. ANDERSON
                                                         United States Attorney
10
                                                         /s/ Alexandra Shepard
11                                                       ALEXANDRA J. SHEPARD
12                                                       Special Assistant United States Attorney

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        6
     UNITED STATES’ SENTENCING MEMORANDUM
     CR 18-00600 WHA
